Citation Nr: 1437756	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-42 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-connected prostate cancer residuals prior to February 3, 2010; a rating in excess of 10 percent prior to July 8, 2013; and a rating in excess of 20 percent from July 8, 2013.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for prostate cancer residuals, evaluated as noncompensable (zero percent) effective June 8, 2009 (date of claim).  

A subsequent July 2013 Decision Review Officer (DRO) decision assigned a 10 percent rating for the prostate cancer residuals effective February 3, 2010 (date of VA treatment record); and a 20 percent rating effective July 8, 2013 (date of VA examination).  This claim remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has construed the appellate claim to reflect these assigned ratings.   

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2013.  A transcript of this hearing is of record.

As an additional matter, the issues of entitlement to service connection for erectile dysfunction, stent placement complications, and an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) have been raised by the record to include the Veteran's testimony at the November 2013 hearing.  However, the record available for the Board's review, to include Virtual VA/VBMS, does not reflect these claims have been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The record does not reflect the Veteran has had active prostate cancer, renal dysfunction (including hypertension), urine leakage, obstructive voiding, or urinary tract infections during the pendency of this case.

2.  Prior to February 3, 2010, the Veteran's service-connected prostate cancer residuals more nearly approximate the criteria of awakening to void two times per night on average.

3.  Prior to July 8, 2013, the Veteran's service-connected prostate cancer residuals were not manifested by a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  

4.  From July 8, 2013, the Veteran's service-connected prostate were not manifested by a daytime voiding interval of less than one hour, or awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for the Veteran's service-connected prostate cancer residuals prior to February 3, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527-7528 (2013).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected prostate cancer residuals prior to July 8, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7527-7528 (2013).

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected prostate cancer residuals from July 8, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7527-7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board observes, however, that this case originates from a disagreement with the initial rating assigned for prostate cancer following the establishment of service connection.   In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board observes the Veteran was sent correspondence in June 2009 and January 2013 which explained the information and evidence used by VA to determine disability rating(s) and effective date(s), as well as the allocation of responsibilities between himself and VA in obtaining evidence relevant to his claim.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his appeal, to include at the November 2013 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, while he identified private treatment for his prostate cancer at the hearing, he indicated that VA had these records and that he had only received treatment from VA since service connection was established.  He did not otherwise identify outstanding evidence showing symptoms of his prostate cancer residuals that are not demonstrated by the evidence already of record.

With respect to the aforementioned  November 2013 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the appellate issues, and asked questions to clarify the Veteran's contentions and medical treatment history.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his appeal.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded VA medical examinations in August 2009 and July 2013 which evaluated his service-connected prostate cancer residuals.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his prostate cancer residuals have increased in severity since the most recent examination.  The examination reports are based on a history taken from the Veteran and physical examination and contain sufficient findings to address the applicable rating criteria.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994)  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  The Court has also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected prostate cancer residuals.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected prostate cancer residuals have been evaluated pursuant to the criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7527-7528.  (A hyphenated Diagnostic Code is used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.).

Diagnostic Code 7528 is for evaluation of malignant neoplasms of the genitourinary system, and provides that a 100 percent evaluation is warranted when the evidence indicates malignant neoplasms of the genitourinary system.  A "Note" to this Code section states that the rating of 100 percent will continue for six months following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, and if there has been no local reoccurrence or metastasis following the cessation of the therapy, then the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Diagnostic Code 7527 provides that postoperative residual disability of the prostate gland is rated as either a urinary tract infection or as voiding dysfunction whichever is greater.  

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  

For urine leakage, a 20 percent rating is provided for voiding dysfunction that requires the wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a. 

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a. 

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a. 

For renal dysfunction, a noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension due to renal dysfunction that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101. An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

Initially, the Board notes the record indicates the Veteran has not had any recurrence of active prostate cancer since undergoing his last surgical procedure for treatment of prostate cancer in October 2008.  The August 2009 VA examination specifically stated that the Veteran's prostate cancer was not active and there was no evidence of metastatic disease.  The same report noted that the Veteran's last treatment for prostate cancer was in October 2008.  The more recent July 2013 VA examination also noted that the cancer was in remission.  No active prostate cancer is indicated by the other evidence of record, to include the Veteran's own contentions.  In short, the record indicates that there was no local reoccurrence or metastasis following the cessation of the aforementioned therapy for prostate cancer in October 2008, more than six months prior to the date the Veteran filed his claim and the date that entitlement to service connection for prostate cancer was effective.  Accordingly, he is not entitled to a rating of 100 percent pursuant to Diagnostic Code 7528; and the service-connected residuals are to be evaluated on the basis of urinary tract infection, voiding dysfunction, or renal dysfunction, whichever is greater/predominant.

The Veteran testified at his November 2013 hearing that his symptoms from prostate cancer have included bleeding and pain since he originated his claim; and that he has had the same type of symptoms since he filed his claim.

The Board finds that the Veteran's service-connected prostate cancer residuals have not been manifested by renal dysfunction (including hypertension), urine leakage, obstructive voiding, or urinary tract infections during the pendency of this case.  For example, even though the Veteran indicated he had experienced incontinence at his November 2013 hearing, there is no indication of urine leakage, obstructive voiding, or urinary tract infections in the treatment records on file.  In fact, records dated in February 2010 noted that he had no change in stream, no dribbling or incontinence.  Records dated in December 2010 also noted no incontinence and no diarrhea.  Renal was found to be normal in multiple treatment records, to include records dated in September 2010, May 2011, May 2012, October 2012, and May 2013.  There were also no findings, to include blood pressure readings, indicative of hypertension.  Moreover, the August 2009 VA examination found there was no history of obstructed voiding, renal dysfunction or renal failure, or urinary tract stones.  The July 2013 VA examination did note the Veteran had voiding dysfunction, but that it did not cause urine leakage, the use of an appliance, or signs or symptoms of obstructed voiding; and that he did not have a history of recurrent symptomatic urinary tract or kidney infections.  Consequently, the Board finds that the service-connected prostate cancer residuals do not warrant evaluation on this basis.

The record reflects the Veteran has urinary frequency.  With respect to the period prior to February 3, 2010, the Board notes that the August 2009 VA examiner found that the Veteran did not have urinary symptoms.  However, no specific notation regarding the Veteran's urinary frequency was made on this examination report, and the subsequent February 2010 VA treatment record noted that the Veteran had nocturia times two on average.  As noted above, the Veteran testified that he had similar symptomatology from the time he originated his claim.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the Veteran experience nocturia two time per night on average for the period prior to February 3, 2012.  Therefore, the Board finds that prior to February 3, 2010, the Veteran is entitled to a rating of at least 10 percent for his service-connected prostate cancer residuals.

In regard to the issue of whether a rating in excess of 10 percent is warranted for the period prior to July 8, 2013, the Board finds that the record for this period does not support a finding that his daytime voiding interval more nearly approximated being between one and two hours.  For his nighttime voiding, the only specific reference was the February 2010 record noting nocturia times two on average.  In other words, there was no indication of awakening to void three to four times per night during this period.  Further, records dated in December 2010 actually state the Veteran had no nocturia and July 2012 records state the Veteran had no voiding symptoms.  Although he testified at the November 2013 hearing he had the same level of symptomatology throughout the pendency of this appeal, this statement is contradicted by the Veteran's medical treatment records which show he reported varying levels of severity of symptomatology.  This finding is supported by the fact that records dated in May 2013 noted that he reported more frequent urination, but no specific voiding interval was explicitly noted until the July 2013 VA examination which, as detailed below, showed more frequent nighttime voiding than what was previously noted.  Consequently, the Board finds that the Veteran's voiding during this time period does not more nearly approximate the schedular criteria for a rating in excess of 10 percent prior to July 8, 2013.

Regarding the period from July 8, 2013, the Veteran's service-connected prostate residuals were not manifested by a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  The July 2013 VA examination noted that he had nighttime awakening to void 3 to 4 times; and did not indicate his daytime voiding interval was less than one hour.  Nothing in the record otherwise demonstrates he had urinary frequency to the extent necessary for a schedular rating in excess of 20 percent for this period.  Therefore, his symptoms do not more nearly approximate the criteria for a rating in excess of 20 percent from July 8, 2013.

In view of the foregoing, the Board finds that the Veteran is entitled to a rating of 10 percent for his service-connected prostate cancer residuals prior to February 3, 2010; but that the preponderance of the evidence is against his claim for a rating in excess of 10 percent prior to July 8, 2013, or a rating in excess of 20 percent thereafter.  .

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the impairment of the Veteran's service-connected prostate cancer residuals.  The Veteran did testify that he had bleeding due to this disability, and there are treatment records which note occasional blood in his urine.  However, there are also records which note he had no blood in urine.  Further, the schedular criteria in this case contemplate multiple possible complications of this disability, and direct that such disability is to be evaluated on what is the predominant dysfunction.  In other words, the schedular criteria explicitly notes that it may not ultimately rate the disability on all relevant symptomatology, but instead focuses upon the predominant impairment which, in this case, the record indicates is urinary frequency.  Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected prostate cancer residuals and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  


In this case, however, the Veteran does not contend nor does the record otherwise reflect he is unable to obtain and maintain substantially gainful employment due to his service-connected prostate cancer residuals.  Rather, both the August 2009 and July 2013 VA examinations include findings to the effect that the Veteran currently is employed and that this disability does not impact his ability to work.  Therefore, no further consideration of a TDIU is warranted in this case.


ORDER

A rating of 10 percent for service-connected prostate cancer residuals prior to February 3, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected prostate cancer residuals prior to July 8, 2013, is denied.

A rating in excess of 20 percent for service-connected prostate cancer residuals from July 8, 2013, is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


